Citation Nr: 0309269	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for a right pubic 
ramus stress fracture.  

2.  Entitlement to an initial increased rating for dysthymic 
disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to May 1984.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  

The Board notes that the veteran requested a hearing in 
December 1999.  She was notified of the date, time, and 
location of that hearing by a VA letter dated in March 2003.  
The veteran withdrew her request for a hearing in March 2003.  
There are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran's right pubic ramus stress fracture is not 
demonstrated by malunion of the femur with slight knee or hip 
disability or functional loss from pain.  

2.  The veteran's dysthymic disorder is manifested by memory 
loss, anxiety, difficulty with concentration, and depression.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right pubic 
ramus stress fracture have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2002).  

2.  The criteria for an initial disability rating of 30 
percent, but no higher, for dysthymic disorder have been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9433 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
veteran's claims were filed in December 1998 and remain 
pending.  Therefore, as a general matter, the provisions of 
the VCAA and the implementing regulations are applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 1999 letter and rating 
decision of the evidence needed to substantiate her claims, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a December 1999 statement of the case and a 
supplemental statement of the case issued in January 2003, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed her of the reasons why 
these claims had been denied, and provided her additional 
opportunities to present evidence and argument in support of 
these claims.  

In the January 2003 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on her 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran.  She was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of her duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate these increased rating 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In response to the 
January 2003 VCAA notification and development letter, the 
veteran responded that she had no additional evidence to 
submit.  In addition, she was provided with VA examinations 
in September 1999, February 2001, and April 2001.  There is 
no objective evidence indicating that there has been a 
material change in the severity of either of the veteran's 
service-connected conditions since she was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected conditions fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

In February 2001 the veteran reported that she had been 
hospitalized for a psychiatric disorder in 1992.  Those 
records are not included in the claims file.  The Board notes 
that the duty to obtain records only applies to records that 
are "relevant" to the claim.  See 38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  Since service 
connection for the veteran's dysthymic disorder has been 
granted from 1998, medical records from 1992, although 
relevant to the history of the condition, would not be 
relevant to an analysis on the current rating to be applied.  
As such, the Board finds that all known and ascertainable 
medical records relevant to this appeal have been obtained 
and are associated with the claims file. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of these claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the case.


B.  Legal analysis

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, particularly 
those given at the March 2000 personal hearing; VA outpatient 
treatment reports; private medical records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, including that 
submitted by the veteran, will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the current severity of the disorder.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the United 
States Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation is disputed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In this 
case, the right pubic ramus stress fracture residuals are 
rated under the Francisco theory (i.e., current severity), 
while the dysthymic disorder is rated under the Fenderson 
theory (i.e., possible staged ratings).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Pubic fracture

The veteran's right pubic ramus stress fracture is currently 
evaluated as noncompensable.  He contends that it is more 
disabling than currently evaluated, and she has appealed for 
an increased disability rating.  

When a veteran is service-connected for a condition not 
listed in VA's Schedule for Rating Disabilities, see 
38 C.F.R., Part 4, the condition is rated under a diagnostic 
code for a closely related disease or injury in which the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
This disability has been rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 for femur impairment.  Under 
that diagnostic code, a 10 percent rating requires malunion 
of the femur with slight knee or hip disability.  A 20 
percent rating requires malunion of the femur with moderate 
knee or hip disability.  A 30 percent rating is granted for 
malunion of the femur with marked knee or hip disability.  A 
60 percent rating is assigned for fracture of the femur 
surgical neck with false joint or for nonunion of the femur 
without loose motion, weight bearing preserved with aid of 
brace.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2002).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's right pubic ramus 
stress fracture.  The veteran was provided with a VA 
examination in September 1999.  No positive clinical findings 
for this disability were found.  When asked to point to the 
area where she experienced pain, she referred to her adductor 
tendon region.  Deep palpation of that area did not produce 
pain.  In addition, X-rays of the pelvis revealed no gross 
abnormalities and it was notably "normal."  At her March 
2000 personal hearing, the veteran complained that she had 
pain in the right side of her pelvis when walking for a 
lengthy period of time.  She indicated that the pain also 
came when she did anything strenuous on her legs or feet.  
She described the pain as throbbing in her pelvic region, the 
front of her legs, and inner thigh.  She denied pain in her 
right hip.  

The Board finds that the veteran's right pelvic disability 
does not warrant a compensable rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Examination has 
revealed no evidence of malunion of the femur at all, and the 
veteran has not indicated that any such disability exists.  
Further, the Board finds that no other diagnostic code 
pertaining to the pelvis/hip affords the veteran a 
compensable evaluation.  Other diagnostic codes that may be 
applicable to the present case are Diagnostic Code 5250 
(ankylosis of the hip); Diagnostic Codes 5251 and 5252 
(limitation of motion of the thigh); Diagnostic Code 5253 
(impairment of the thigh); and Diagnostic Code 5254 (hip, 
flail joint).  See 38 C.F.R. § 4.71a.  However, as none of 
the evidence shows that the veteran has any of these 
conditions, they are not for application.

The Board also finds that a compensable rating is not 
warranted for the veteran's right pelvis disorder on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  While the veteran has 
complained of right pelvic pain radiating to the front of her 
legs and inner thigh, no objective evidence of such pain or 
disorder was found upon examination.  In addition, there is 
no evidence that the veteran has incurred significant 
functional impairment due specifically to her right pelvic 
disability.  In particular, at her March 2000 personal 
hearing, the veteran stated that it was her nonservice-
connected shin splints that made her walk slowly and "really 
watch" herself.  She asserted that it was also her shin 
splints that caused her to be unable to do power walking or 
jogging.  When asked about the pain in her thigh, she 
reported that she "kind of, yes" experienced it when she 
walked normally.  However, she indicated that the pain was 
intermittent and not felt on a daily basis.  

The Board thus finds that additional functional loss, excess 
fatigability, and pain on movement due to the veteran's right 
pubic ramus stress fracture are not supported by adequate 
pathology such that would warrant a compensable rating at 
this time.  As such, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for a compensable rating under these circumstances.  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against a 
compensable rating for the veteran's right pubic ramus stress 
fracture.  The benefit of the doubt rule need not be 
considered, and the benefit sought on appeal is accordingly 
denied.

2.  Dysthymic disorder

The veteran's service-connected dysthymic disorder is 
evaluated under Diagnostic Code 9433.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.103 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

The current 10 percent disability rating requires: 

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.  

And, the criteria for a 100 percent rating are: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. 

38 C.F.R. § 4.130 (2002).  

VA examination reports and outpatient treatment records dated 
between December 1998 and April 2001 show Global Assessment 
Functioning (GAF) scores ranging from 61 to 80.  The GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 61 to 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.  A GAF 
score of 71 to 80 contemplates that if stressors are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  

The criteria for a 10 percent disability rating generally 
contemplate a mild severity of psychiatric symptoms, with 
only transient symptoms or with symptoms that are controlled 
by medication.  However, this does not appear to be the 
veteran's situation.  Although her psychiatric symptoms are, 
for the most part, mild in nature, some symptoms are 
persistent (i.e., not transient), and although medication has 
relieved the severity of some of the symptoms, such as the 
level of her depression, it has not totally controlled them.  

The veteran does have some of the symptoms associated with a 
30 percent rating.  She periodically suffers from depression, 
memory loss, and anxiety.  Her VA examination reports show 
that the veteran takes medication for her depression, but it 
remains a consistent complaint for her.  She has also 
reported some fleeting suicidal ideations when she realizes 
that she is alone.  

Despite her depressive symptoms, the veteran does generally 
function satisfactorily, and her behavior and conversation 
are consistently normal.  In addition, the veteran appears to 
have little social impairment.  She is not socially isolated; 
she works part-time and is a college graduate.  She also 
appears to have a good relationship with her boss.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in her favor.  Even though she has not 
exhibited such symptoms as suspiciousness, panic attacks, or 
chronic sleep impairment, the Board concludes that the 
objective medical evidence of record and the veteran's 
statements regarding her symptomatology show a disability 
that more nearly approximates the assignment of a 30 percent 
rating.  See 38 C.F.R. § 4.7.  The GAF scores assigned 
between December 1998 and April 2001 support this conclusion.  
Although the score of 80 reflects only mild impairment 
consistent with a 10 percent rating, the February 2001 and 
April 2001 VA examination reports show GAF scores primarily 
in the 60s, reflecting mild to moderate impairment in social 
and occupational functioning.  Resolving the benefit of the 
doubt in the veteran's favor, the Board concludes at least 
some of the GAF scores of record are commensurate with a 
higher degree of social and industrial impairment as required 
for the assignment of a 30 percent disability evaluation. 

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that she met the requirements for a 30 
percent schedular rating from the date she filed her claim.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for her dysthymic 
disorder, that would not be appropriate for this time period.  
The medical evidence shows a consistent level of disability, 
and consequently a 30 percent rating is warranted from the 
date of claim.

The Board considered assigning the veteran a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  She meets none of the 
criteria for a rating higher than 30 percent.  For example, 
she has never exhibited impairment in thought processes or 
communication.  She does not experience delusions or 
hallucinations, and she has not exhibited inappropriate 
behavior.  Further, her personal hygiene is appropriate, and 
she has only reported fleeting suicidal ideations.  See 
February 2001 VA examination report.  Therefore, a higher 
rating is not warranted.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for a right pubic ramus 
stress fracture is denied.  

Entitlement to a 30 percent disability rating, and no more, 
for dysthymic disorder is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits. 



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

